DETAILED ACTION

Status of Application
Claims 1-24 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 07/29/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one transfer receives" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends “the at least one transfer function receives.”
Claim 3 recites the limitation "the set of values" in line 11.  The inclusion of this term makes claim 3 confusing because it is unclear which values applicant is referring to. Claim 3 recites multiple values, e.g., each possible quantized value, floating-point value, intermediate floating-point value, corresponding quantized value. None of said values are equivalent to the claim term “set of values” since none of said values use this term explicitly. The examiner notes that paragraph 50 of the Specification states “the at least one lookup table containing, for all the possible values of the quantized output data, all the corresponding possible values of the quantized input data.” The examiner recommends amending claim 3 to “generating a lookup table 
Claim 20 recites the limitation "wherein the set of values" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends “wherein the at least one set of stored values.”
Claim 20 states wherein the transfer function is intended…to receive…to apply…to deliver. It is unclear if the receiving, applying, and deliverying are actually performed since the transfer function is only intended to perform the receiving and applying. The examiner finds this ambiguous and the metes and bounds of the claim are not defined. The examiner recommends “wherein the transfer function receives quantized output data from the first layer of the pair, applies the at least one operator and [[to]] delivers quantized input data to the second layer of the pair.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 9, 11-12, 13-14, 16-17, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al (hereinafter Shiomi), U.S. Patent No. 5,280,564, in view of Pan et al (hereinafter Pan), U.S. Publication No. 2018/0350109 A1.
	Referring to claims 1 and 14, taking claim 1 as exemplary, Shiomi discloses a method of implementing a neural  network [fig. 1] by a processing unit [col. 11, lines 1-2, it is well known in the art that a microcomputer has a processing unit such as a processor or CPU], the neural network comprising a succession of layers [fig. 1, INPUT LAYER, HIDDEN LAYER, OUTPUT LAYER], the method comprising:
generating, with a computational tool, an executable code intended to be executed by the processing unit in order to implement the neural network [col. 11, lines 1-2, “software” and generating said software must be done by a computer, the software executed by the microcomputer’s processor to implement the neural network]; and
generating, with the computational tool, at least one transfer function taking the form of a set of pre-computed values [col. 11, lines 1-2; fig. 1, col. 8, lines 3-7, the transfer function calculation means 61 and 62 perform calculations using sigmoid functions as described in connection with FIG. 19. The gradients k2(q) and k3(r) of the sigmoid functions are stored in the gradient memory means 41 and 42, where the gradient values are “pre-computed values” since they have been stored in memory means 41 and 42 and to be used by the sigmoid function; also see col. 4, lines 37-45, Transfer function calculation means 61 performs the calculations using the input data and the threshold values .theta.2(q) stored in threshold value memory means 31. Similarly, transfer function calculation means 62 performs the calculations using the input data and the threshold values .theta.3(r) stored in threshold value memory means 32; where the theta values are “pre-computed values” since they have been stored in memory means 31 and 32 and are to be used by the transfer function].
Shiomi does not explicitly disclose at least one operator applied between at least one pair of successive layers;
the at least one transfer function between the at least one pair of layers.
However, Pan discloses at least one operator applied between at least one pair of successive layers [fig. 2, paragraph 32, 220 applied between layers 218 and 222 where 220 “may be implemented by using a Sig[n]moid function or a Tan h function”];
the at least one transfer function between the at least one pair of layers [paragraphs 33, 52, fig. 2, “and each of neural network layer may include a convolutional layer, a ReLU layer, and/or a pooling layer”; “start from the second convolutional layer, an optimal quantization step size may be determined based on the output data of the previous convolutional layer and the fixed-point processing to the output data of the previous convolutional layer is performed by using the optimal quantization step size to obtain the fixed-point data to be input into the next convolutional layer”; as noted in paragraph 52, either a ReLU layer for pooling layer may be implemented and in the case of implementing only the ReLU layer, the successive layers would be 218, 220, 224, with 220 between the pair of convolution layers 218, 224; the transfer function is equivalent to the transfer from 218 to 224 by way of an optimal quantization step size based on the output data of the previous convolutional layer, to obtain the fixed-point data to be input into the next convolutional layer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pan in the invention of Shiomi, to implement at least one operator applied between at least one pair of successive layers; the at least one transfer function between the at least one pair of layers, in order to improve computation speed and accuracy while reducing storage space [Pan, paragraph 5].
Referring to claim 2, the modified Shiomi discloses the method according to claim 1, further comprising executing the executable code to implement the neural network [Shiomi, col. 11, lines 1-2, “The above described various calculations can be executed by software using a microcomputer”; Pan, paragraphs 9, 29-30].
Referring to claims 4, 11, 16, and 21, taking claim 4 as exemplary, the modified Shiomi discloses the method according to claim 1, wherein the at least one operator is a point-to-point operator [Pan, fig. 2, paragraph 32, 220 applied between layers 218 and 222 where 220 “may be implemented by using a Sig[n]moid function or a Tan h function”].
Referring to claims 5, 12, 17, and 22, taking claim 5 as exemplary, the modified Shiomi discloses the method according to claim 1, wherein the neural network comprises at least one operator applied between P pairs of successive layers [Pan, fig. 2, paragraph 52, operator 220 between one pair of successive layers 218, 224], and wherein generating the at least one transfer function comprises generating P transfer functions [Pan, paragraphs 33, 52, generating one transfer function] between the P pairs of layers [Pan, fig. 2]  by generating at most P sets of values [Pan, fig. 4, one set of values equivalent to first output data from the first layer and generated second data].
Referring to claim 7, the modified Shiomi discloses the method according to claim 1, wherein the computational tool comprises a microprocessor or a microcontroller [Shiomi, col. 11, lines 1-2, “software” and generating said software must be done by a computer, computers are well known to comprise a microprocessor; Pan, paragraphs 8-9].
Referring to claim 8, the modified Shiomi discloses a computational tool [Shiomi, col. 11, lines 1-2, microcomputer] comprising:
a processor [Shiomi, col. 11, lines 1-2, it is well known in the art that a microcomputer has a processor; Pan, paragraphs 9, 29-30]; and
a non-transitory computer readable medium storing software to be executed by the processor to implement the method according to claim 1 [Shiomi, col. 11, lines 1-2, “The above described various calculations can be executed by software using a microcomputer”; it is well known in the art that a microcomputer has memory for storing and executing software; Pan, paragraphs 9, 29-30].
Referring to claims 9 and 19, taking claim 9 as exemplary, Shiomi discloses a method for implementing a neural network [fig. 1] using a processing unit [col. 11, lines 1-2, it is well known in the art that a microcomputer has a processing unit such as a processor or CPU], the neural network comprising a succession of layers [fig. 1, INPUT LAYER, HIDDEN LAYER, OUTPUT LAYER], the method comprising:
storing an executable code [col. 11, lines 1-2, the software executed by the microcomputer’s processor to implement the neural network] and a set of values representative of at least one transfer function [fig. 1, elements 61, 41, 31, storing values representative of at least one transfer function]; and
executing the executable code with the processing unit [col. 11, lines 1-2, the software executed by the microcomputer’s processor to implement the neural network].
Shiomi does not explicitly disclose at least one operator applied between at least one pair of successive layers;
the transfer function between the at least one pair of layers in a memory;
determining the transfer function by extracting, from the set of stored values, values corresponding to values of quantized output data of a first layer of the at least one pair of layers, the extracted values being quantized input data of a second layer of the pair.
However, Pan discloses at least one operator applied between at least one pair of successive layers [fig. 2, paragraph 32, 220 applied between layers 218 and 222 where 220 “may be implemented by using a Sig[n]moid function or a Tan h function”]
the transfer function between the at least one pair of layers in a memory [paragraphs 33, 52, fig. 2, “and each of neural network layer may include a convolutional layer, a ReLU layer, and/or a pooling layer”; “start from the second convolutional layer, an optimal quantization step size may be determined based on the output data of the previous convolutional layer and the fixed-point processing to the output data of the previous convolutional layer is performed by using the optimal quantization step size to obtain the fixed-point data to be input into the next convolutional layer”; as noted in paragraph 52, either a ReLU layer for pooling layer may be implemented and in the case of implementing only the ReLU layer, the successive layers would be 218, 220, 224, with 220 between the pair of convolution layers 218, 224; the transfer function is equivalent to the transfer from 218 to 224 by way of an optimal quantization step size based on the output data of the previous convolutional layer, to obtain the fixed-point data to be input into the next convolutional layer]; 
determining the transfer function by extracting, from the set of stored values, values corresponding to values of quantized output data of a first layer of the at least one pair of layers, the extracted values being quantized input data of a second layer of the pair [fig. 4, steps S430-S435, second data is input to the second layer of the CNN, where the second data is generated by performing fixed-point processing to the first output data (equivalent to extracting from stored values), the first output data corresponding to values of quantized output data of a first layer (see steps S420, S425)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pan in the invention of Shiomi, to implement at least one operator applied between at least one pair of successive layers; the transfer function between the at least one pair of layers in a memory; determining the transfer function by extracting, from the set of stored values, values corresponding to values of quantized output data of a first layer of the at least one pair of layers, the extracted values being quantized input data of a second layer of the pair, order to improve computation speed and accuracy while reducing storage space [Pan, paragraph 5].
Referring to claim 13, the modified Shiomi discloses a device comprising:
a processor [Shiomi, col. 11, lines 1-2, it is well known in the art that a microcomputer has a processor; Pan, paragraphs 9, 29-30]; and
a non-transitory computer readable medium storing software to be executed by the processor to implement the method according to claim 9 [Shiomi, col. 11, lines 1-2, “The above described various calculations can be executed by software using a microcomputer”; it is well known in the art that a microcomputer has memory for storing and executing software; Pan, paragraphs 9, 29-30].
Referring to claim 23, the modified Shiomi discloses the device according to claim 19, wherein the processing unit comprises a microprocessor [Shiomi, col. 11, lines 1-2; Pan, paragraphs 8, 9].
Referring to claim 24, the modified Shiomi discloses the device according to claim 19, wherein the processing unit comprises a hardware accelerator [Pan, fig. 1, paragraph 29-30].
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi, in view of Pan, as applied to claim 1 above, and further in view of Jones, U.S. Publication No. 2019/0325567 A1.
Referring to claims 6 and 18, taking claim 6 as exemplary, the modified Shiomi does not explicitly disclose the method according to claim 1, further comprising performing a training phase for the neural network, wherein the at least one transfer function is generated during or after the training phase.
However, Jones discloses further comprising performing a training phase for the neural network, wherein the at least one transfer function is generated during or after the training phase [paragraph 36, Using this set of transfer function parameters 314, the image operator 316 can, during a non-training operation, compute a transfer function].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jones in the invention of modified Shiomi, to implement performing a training phase for the neural network, wherein the at least one transfer function is generated during or after the training phase, in order to avoid loss of detail when performing image manipulation via a neural network [Jones, paragraphs 1, 2].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi, in view of Pan, as applied to claim 19 above, and further in view of Covell et al (hereinafter Covell), U.S. Publication No. 2020/0234126 A1.
Referring to claim 20, the modified Shiomi discloses wherein the transfer function is intended, during the implementation of the neural network, to receive quantized output data from the first layer of the pair, to apply the at least one operator and to deliver quantized input data to the second layer of the pair [Pan, paragraphs 33, 52, fig. 4, steps S415-S435, “and each of neural network layer may include a convolutional layer, a ReLU layer, and/or a pooling layer”; “start from the second convolutional layer, an optimal quantization step size may be determined based on the output data of the previous convolutional layer and the fixed-point processing to the output data of the previous convolutional layer is performed by using the optimal quantization step size to obtain the fixed-point data to be input into the next convolutional layer”].
The modified Shiomi does not explicitly disclose wherein the set of values is stored as at least one lookup table representative of the at least one transfer function between the at least one pair of layers, wherein the transfer function is intended, during the implementation of the neural network, to receive quantized output data from the first layer of the pair, to apply the at least one operator and to deliver quantized input data to the second layer of the pair, the at least one lookup table containing, for all possible values of the quantized output data, all corresponding possible values of the quantized input data.
However, Covell discloses wherein the set of values is stored as at least one lookup table representative of the at least one transfer function between the at least one pair of layers, wherein the transfer function is intended, during the implementation of the neural network, to receive quantized output data from the first layer of the pair, to apply the at least one operator and to deliver quantized input data to the second layer of the pair, the at least one lookup table containing, for all possible values of the quantized output data, all corresponding possible values of the quantized input data [Abstract, paragraph 60, “The activation table 220 maps each of a plurality of accumulated value indices that each represent a possible accumulated value from the plurality of possible accumulated values to a respective quantized input index that represents the quantized input value that is generated by applying the activation function for the neural network layer to the possible accumulated value. More specifically, each entry in the activation table 220 maps to a quantized input index that represents the quantized input value that is the closest to the output of the activation function for the accumulated value represented by the accumulated value indices”; “receiving data specifying a quantized input to the neural network layer, the quantized input comprising a plurality of quantized input values; and generating a layer output for the neural network layer from the quantized input to the neural network layer using the respective look-up table for the neural network layer”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Covell in the invention of modified Shiomi, to implement wherein the set of values is stored as at least one lookup table representative of the at least one transfer function between the at least one pair of layers, wherein the transfer function is intended, during the implementation of the neural network, to receive quantized output data from the first layer of the pair, to apply the at least one operator and to deliver quantized input data to the second layer of the pair, the at least one lookup table containing, for all possible values of the quantized output data, all corresponding possible values of the quantized input data, in order to generate outputs quickly and while consuming minimal computational resources [Covell, paragraph 6].

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein generating the at least one transfer function comprises: for each possible quantized value of the output data, applying an inverse first quantization function allowing the quantized value to be converted into a floating-point value; applying the at least one operator to the floating-point value so as to obtain an intermediate floating-point value; applying a second quantization function to the intermediate value so as to deliver a corresponding quantized value of the input data; and generating a lookup table containing, for all the possible values of the quantized output data, all the corresponding possible values of the quantized input data, in combination with other recited limitations in claim 3.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest  for each possible quantized value of the output data, apply an inverse first quantization function allowing the quantized value to be converted into a floating-point value; apply the at least one operator to the floating-point value so as to obtain an intermediate floating-point value; apply a second quantization function to the intermediate value so as to deliver a corresponding quantized value of the input data; and generate a lookup table containing, for all the possible values of the quantized output data, all the corresponding possible values of the quantized input data, in combination with other recited limitations in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaul et al, U.S. Publication No. 2018/0315399 A1, discloses stochastic quantization unit 1838 is used to quantize raw output data generated within a layer of a neural network into the format used by the next layer of the neural network. For example, the computation operations used to generate output data may be processed at higher precision and the results may be quantized to a lower precision before being provided as input to the next layer. In one embodiment, the output 2002B from a given layer n is processed, for example, at 32-bits and quantized by the quantization unit 2004 into a 16-bit data type. The quantization operation can make use of stochastic rounding, which may be implemented via a stochastic rounding unit 2009. The quantized and rounded values can then be provided to the next layer (Layer N+1) 2010 of the neural network [paragraph 227].
Ikeda, U.S. Patent No. 7,639,399 B2, discloses eciding the quantized output data of the pixel of interest and output density data of the pixel of interest, by referring to a multidimensional table based upon the extracted high-order bit data, wherein the multidimensional table stores a correspondence between the input data, the quantized output data and the output density data [claim 1].
Li et al, U.S. Publication No. 2019/0244080 A1, discloses the use of lookup tables [paragraphs 48-50].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181